USCA11 Case: 20-14162      Date Filed: 03/10/2022   Page: 1 of 7




                                        [DO NOT PUBLISH]

                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14162
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
WILLIAM CHRISTOPHER DEMPSEY,


                                           Defendant-Appellant.
                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 5:12-cr-00001-RBD-PRL-1
                   ____________________
USCA11 Case: 20-14162                Date Filed: 03/10/2022        Page: 2 of 7




2                            Opinion of the Court                       20-14162


Before JORDAN, NEWSOM and DUBINA, Circuit Judges.
PER CURIAM:
       Appellant William Dempsey, a federal prisoner serving a
240-month sentence for distributing child pornography, appeals
pro se the district court’s denial of his motion for compassionate
release under 18 U.S.C. § 3582(c)(1)(A), as amended by § 603(b) of
the First Step Act.1 He argues that the district court was not bound
to U.S.S.G. § 1B1.13 when deciding his motion. Further, Dempsey
contends that because his status as the only caregiver for his
mother and the threat of COVID-19 constitute extraordinary and
compelling reasons for relief, the district court erred in denying his
motion. Dempsey also challenges the district court’s dangerous-
ness ruling, arguing that his risk of recidivism is low and that he is
rehabilitated. After reading the parties’ briefs and reviewing the
record, we affirm the district court’s order denying Dempsey’s mo-
tion for compassionate release.
                                             I.
       We review de novo a district court’s determination about a
defendant’s eligibility for a § 3582(c) sentence reduction. United
States v. Bryant, 996 F.3d 1243, 1251 (11th Cir.), cert. denied, ___
U.S. ___, 142 S. Ct. 583 (2021). However, a district court’s denial
of a prisoner’s § 3582(c)(1)(A) motion is reviewed for abuse of


1   Pub. L. No. 115-391, 132 Stat. 5194, 5239 (Dec. 21, 2018) (“First Step Act”).
USCA11 Case: 20-14162          Date Filed: 03/10/2022      Page: 3 of 7




20-14162                Opinion of the Court                           3

discretion. United States v. Harris, 989 F.3d 908, 911 (11th Cir.
2021). “A district court abuses its discretion if it applies an incorrect
legal standard, follows improper procedures in making the deter-
mination, or makes findings of fact that are clearly erroneous.” Id.
(quotation marks omitted). We liberally construe pleadings filed
by pro se litigants. United States v. Webb, 565 F.3d 789, 792 (11th
Cir. 2009). However, when a pro se defendant offers no argument
on an issue on appeal, we consider the argument abandoned.
United States v. Cunningham, 161 F.3d 1343, 1344 (11th Cir. 1998).
                                      II.
       District courts lack the inherent authority to modify a term
of imprisonment but may do so to the extent permitted under
§ 3582(c)’s provisions. 18 U.S.C. § 3582(c); United States v. Jones,
962 F.3d 1290, 1297 (11th Cir. 2020), cert. denied, ___ U.S. ___, 141
S. Ct. 2635 (2021). As amended by § 603(b) of the First Step Act,
that section now provides, in relevant part, that:
       the court, upon motion of the Director of the Bureau
       of Prisons [(“BOP”)], or upon motion of the defend-
       ant after the defendant has fully exhausted all admin-
       istrative rights to appeal a failure of the [BOP] to bring
       a motion on the defendant’s behalf or the lapse of
       30 days from the receipt of such a request by the war-
       den of the defendant’s facility, whichever is earlier,
       may reduce the term of imprisonment . . . , after con-
       sidering the factors set forth in [18 U.S.C. §] 3553(a) to
       the extent that they are applicable, if it finds
       that . . . extraordinary and compelling reasons
USCA11 Case: 20-14162        Date Filed: 03/10/2022     Page: 4 of 7




4                      Opinion of the Court                20-14162

      warrant such a reduction . . . and that such a reduc-
      tion is consistent with applicable policy statements is-
      sued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A).
       The policy statement applicable to § 3582(c)(1)(A) is found
in U.S.S.G. § 1B1.13. See U.S.S.G. § 1B1.13. Thus, to grant a re-
duction under § 3582(c)(1)(A), district courts must find that three
necessary conditions are satisfied which are “support in the
§ 3553(a) factors, extraordinary and compelling reasons, and adher-
ence to § 1B1.13’s policy statement,” and the absence of even one
forecloses a sentence reduction. United States v. Tinker, 14 F.4th
1234, 1237-38 (11th Cir. 2021).
        Under § 1B1.13’s policy statement, in addition to determin-
ing that extraordinary and compelling reasons warrant a reduction,
the district court must also determine that the defendant is not a
danger to the safety of others, as provided in 18 U.S.C. § 3142(g),
and that the reduction is consistent with the policy statement.
U.S.S.G. § 1B1.13. Under § 3142(g), the district court is to consider
the following factors: the nature and circumstances of the offense,
including whether the offense involved a minor victim; the weight
of the evidence against the defendant; the defendant’s history and
characteristics, including his past conduct and criminal history; and
the nature and seriousness of the danger that would be posed by
his release. 18 U.S.C. § 3142(g)(1)-(4).
USCA11 Case: 20-14162         Date Filed: 03/10/2022    Page: 5 of 7




20-14162               Opinion of the Court                         5

        The commentary to § 1B1.13 lists, as relevant here, a defend-
ant’s medical condition and family circumstances as possible “ex-
traordinary and compelling reasons” warranting a sentence reduc-
tion. U.S.S.G. § 1B1.13, comment. (n.1(A), (C)). The commentary
also contains a catch-all provision for other reasons “[a]s deter-
mined by the Director of the [BOP].” Id., comment. (n.1(D)). The
policy statement in § 1B1.13 is applicable to all motions filed under
§ 3582(c)(1)(A), including those filed by prisoners. Thus, district
courts cannot reduce a sentence under § 3582(c)(1)(A) unless it
would be consistent with § 1B1.13. Bryant, 996 F.3d at 1262. Dis-
trict courts do not have the discretion under the catch-all provision
to develop other reasons outside of those listed in § 1B1.13 to re-
duce a defendant’s sentence. Id. at 1263-65. Further, “[w]hen deny-
ing a request for compassionate release, a district court need not
analyze the § 3553(a) factors if it finds either that no extraordinary
and compelling reason exists or that the defendant is a danger to
the public.” United States v. Giron, 15 F.4th 1343, 1347 (11th Cir.
2021).
                                    III.
       As an initial matter, we conclude that Dempsey’s argument
that § 1B1.13 is not binding is abandoned because he did not raise
this argument below. See Access Now, Inc. v. Sw. Airlines Co., 385
F.3d 1324, 1326 (11th Cir. 2004). Regardless, even if we considered
the issue, it is without merit because we have held that § 1B1.13 is
binding. See Bryant, 996 F.3d at 1263-65. Moreover, Dempsey
waived any motion for compassionate release based on COVID-19
USCA11 Case: 20-14162        Date Filed: 03/10/2022    Page: 6 of 7




6                      Opinion of the Court               20-14162

because he failed to assert this claim in his memorandum on ap-
peal. See Cunningham, 161 F.3d at 1344.
       As to the merits, the record demonstrates that the district
court did not abuse its discretion in finding that Dempsey posed a
danger to the community. In so deciding, the district court
properly cited § 3142, and it discussed Dempsey’s role in producing
child pornography, his fiduciary relationship with the victim, his
status as a convicted sex offender, and the danger that he would
pose upon his release. These factual findings are not clearly erro-
neous given the evidence adduced below regarding his repeated
sexual abuse of a young child who lived with him; particularly
when Dempsey does not argue that the district court erred in rely-
ing on the specific facts of his conviction when making its dan-
ger-to-others finding. The nature and circumstances of his crime
were proper factors to consider, including the age of any victim,
and Dempsey’s assertions on appeal that he wants to salvage his
life do not establish an abuse of discretion in the court’s weighing
of the § 3142(g) factors. Notably, Dempsey’s arguments ignore the
underlying offense conduct and the opinion of Dr. Alan Grieco,
who had performed a psychosexual evaluation on Dempsey during
the underlying criminal proceedings, that Dempsey had a sexual
attraction to young girls.
      Importantly, because the district court’s finding that Demp-
sey posed a danger to the community precluded relief, we affirm
without reaching the parties’ arguments regarding whether
USCA11 Case: 20-14162        Date Filed: 03/10/2022     Page: 7 of 7




20-14162               Opinion of the Court                        7

Dempsey presented extraordinary and compelling reasons for re-
lief or the application of the § 3553(a) factors. See Giron, 15 F.4th
at 1347.
       Based on the aforementioned reasons, we affirm the district
court’s order denying Dempsey’s motion for compassionate re-
lease.
      AFFIRMED.